
	

113 HR 432 IH: To prohibit the further extension or establishment of national monuments in Nevada except by express authorization of Congress.
U.S. House of Representatives
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 432
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2013
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in Nevada except by express authorization of
		  Congress.
	
	
		1.Limitation on further extension or
			 establishment of national monuments in NevadaThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Nevada after
			 Wyoming.
		
